Title: [Notes of Debates on the Articles of Confederation, Continued] July 30. 1776.
From: Adams, John
To: 


       Dr. Franklin. Let the smaller Colonies give equal Money and Men, and then have an equal Vote. But if they have an equal Vote, without bearing equal Burthens, a Confederation upon such iniquitous Principles, will never last long.
       Dr. Witherspoon. We all agree that there must and shall be a Confederation, for this War. It will diminish the Glory of our Object, and depreciate our Hope. It will damp the Ardor of the People. The greatest danger We have is of Disunion among ourselves. Is it not plausible, that the small States will be oppressed by the great ones. The Spartans and Helotes—the Romans and their Dependents.
       Every Colony is a distinct Person. States of Holland.
       Clark. We must apply for Pardons, if We dont confederate....
       Wilson.... We should settle upon some Plan of Representation.
       Chase. Moves that the Word, White, should be inserted in the 11. Article. The Negroes are wealth. Numbers are not a certain Rule of wealth. It is the best Rule We can lay down. Negroes a Species of Property—personal Estate. If Negroes are taken into the Computation of Numbers to ascertain Wealth, they ought to be in settling the Representation. The Massachusetts Fisheries, and Navigation ought to be taken into Consideration. The young and old Negroes are a Burthen to their owners. The Eastern Colonies have a great Advantage, in Trade. This will give them a Superiority. We shall be governed by our Interests, and ought to be. If I am satisfied, in the Rule of levying and appropriating Money, I am willing the small Colonies may have a Vote.
       Wilson. If the War continues 2 Years, each Soul will have 40 dollars to pay of the public debt. It will be the greatest Encouragement to continue Slave keeping, and to increase them, that can be to exempt them from the Numbers which are to vote and pay.... Slaves are Taxables in the Southern Colonies. It will be partial and unequal. Some Colonies have as many black as white.... These will not pay more than half what they ought. Slaves prevent freemen cultivating a Country. It is attended with many Inconveniences.
       
       Lynch. If it is debated, whether their Slaves are their Property, there is an End of the Confederation. Our Slaves being our Property, why should they be taxed more than the Land, Sheep, Cattle, Horses, &c. Freemen cannot be got, to work in our Colonies. It is not in the Ability, or Inclination of freemen to do the Work that the Negroes do. Carolina has taxed their Negroes. So have other Colonies, their Lands.
       Dr. Franklin. Slaves rather weaken than strengthen the State, and there is therefore some difference between them and Sheep. Sheep will never make any Insurrections.
       Rutledge.... I shall be happy to get rid of the idea of Slavery. The
       Slaves do not signify Property. The old and young cannot work. The Property of some Colonies are to be taxed, in others not. The Eastern Colonies will become the Carriers for the Southern. They will obtain Wealth for which they will not be taxed.
      